DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 1, 9, 16, and 23 objected to because of typo: “criteria” in lines (7 and13), lines (7 and 13), lines (9 and 15), and lines (11 and 17), respectively.  It appears that it should be “criterion”. Appropriate corrections are required.

Claims 8, 15, 22, and 30 objected to because of typo: “the communication control” in lines 6-7, 6-7, 7, and 6-7, respectively.  It appears that it should be “the user/signal impingement data” because there is no “the communication control” defined in claims 1, 9, 16, and 23, respectively. For examination purpose, “the communication control” is considered as “the user/signal impingement data”. Appropriate corrections are required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), see claims 9-12, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9, 12, 14-16, 19, 21-23, 26, 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam (U.S. Patent No. 2017/0356980, hereafter Islam).
Regarding claim 1, Islam discloses that a method of wireless communication ([0054] lines 6-7, cellular, communication), comprising:
monitoring (Fig. 17 items 1704-1708, measure and determine) one or more aspects (Fig. 17 item 1704, power level) of millimeter wave communication operations associated with a millimeter wave communication link ([0043] line 7-10, millimeter) formed using a plurality of active antenna elements of at least one sub-array of a plurality of antenna sub-arrays of a wireless communication device (Fig. 6 , array_A/B/C/D; [0010] communication device; ([0054] lines 6-7, cellular, communication;  [0042] lines 1-2, active, antenna); 
determining if a monitored aspect of the one or more aspects of millimeter wave communication operations meets a control criterion (Fig.17 item 1710); and 
initiating control to alter at least one of a number of active antenna elements of the plurality of active antenna elements or a particular sub-array of the plurality of antenna sub- arrays used for forming the millimeter wave communication link (Fig. 17 items 1714-1718, identify, deactive, operate, antenna) to provide at least one of thermal, power, or maximum permissible exposure (MPE) mitigation ([0056] lines 4-9, deactive, remove power, portion of antenna element) based at least in part upon the 

	Regarding claim 4, which depends on claim 1, Islam discloses that the method further comprising: 
reducing a rank ([0079] lines 3-5, deactive, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactive, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to the initiating control ([0079] lines 9-10, optimize beamforming).

Regarding claim 7, which depends on claim 1, Islam discloses that in the method,
the one or more aspect of millimeter wave communication operations comprises communication control ([0078] line 1, configure / re-configure) with respect to the millimeter wave communication and power efficiency mitigation is provided with respect to the millimeter wave communication by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub- arrays used for forming the millimeter wave communication link (Fig.3; [0078], adjust, change, antenna, use fewer or different elements, increasing, decreasing, stopping, continuing) based at least in part on the communication control monitored ([0078] lines 1-3, re-configure).

Regarding claim 8, which depends on claim 1, Islam discloses that in the method,
the one or more aspect of millimeter wave communication operations comprises user/signal impingement data with respect to the device and a user (Fig. 23; [0060] lines 17-20, position, motion for 


Regarding claim 9, Islam discloses that an apparatus of wireless communication ([0054] lines 6-7, cellular, communication), comprising: 
means for monitoring (Fig. 17 items 1704-1708, measure and determine) one or more aspects (Fig. 17 item 1704, power level) of millimeter wave communication 71723232 1NRF NO. QLXX.P1263USIDF 18355933/39operations associated with a millimeter wave communication link ([0043] line 7-10, millimeter) formed using a plurality of active antenna elements of at least one sub-array of a plurality of antenna sub-arrays of a wireless communication device (Fig. 6 , array_A/B/C/D; [0010] communication device; ([0054] lines 6-7, cellular, communication;  [0042] lines 1-2, active, antenna); 
means for determining if a monitored aspect of the one or more aspects of millimeter wave communication operations meets a control criterion (Fig.17 item 1710); and 
means for initiating control to alter at least one of a number of active antenna elements of the plurality of active antenna elements or a particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (Fig. 17 items 1714-1718, identify, deactive, operate, antenna) to provide at least one of thermal, power, or maximum permissible exposure (MPE) mitigation ([0056] lines 4-9, deactive, remove power, portion of antenna element) based at least in part 

Regarding claim 12, which depends on claim 9, Islam discloses that the apparatus further comprising: 
means for reducing a rank ([0079] lines 3-5, deactive, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactive, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to the initiating control ([0079] lines 9-10, optimize beamforming).

Regarding claim 14, which depends on claim 9, Islam discloses that in the apparatus,
the one or more aspect of millimeter wave communication operations comprises communication control ([0078] line 1, configure / re-configure) with respect to the millimeter wave communication and power efficiency mitigation is provided with respect to the millimeter wave communication by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub- arrays used for forming the millimeter wave communication link (Fig.3; [0078], adjust, change, antenna, use fewer or different elements, increasing, decreasing, stopping, continuing) based at least in part on the communication control monitored ([0078] lines 1-3, re-configure).

Regarding claim 15, which depends on claim 9, Islam discloses that in the apparatus,



Regarding claim 16, Islam discloses that a non-transitory computer-readable medium ([0039] line 9, CPU) having program code for wireless communication recorded ([0069] lines 1-2, device, programmed) thereon, the program code comprising: 
program code executable by a processor ([0039] lines 10-11, device, processor; [0040] lines 1-2, processor execute; ([0069] lines 1-2, device, programmed) for causing execution to: 
monitor (Fig. 17 items 1704-1708, measure and determine) one or more aspects (Fig. 17 item 1704, power level) of millimeter wave communication operations associated with a millimeter wave communication link ([0043] line 7-10, millimeter) formed using a plurality of active antenna elements of at least one sub-array of a plurality of antenna sub-arrays of a wireless communication device (Fig. 6 , array_A/B/C/D; [0010] communication device; ([0054] lines 6-7, cellular, communication;  [0042] lines 1-2, active, antenna); 
determine if a monitored aspect of the one or more aspects of millimeter wave communication operations meets a control criterion (Fig.17 item 1710); and


Regarding claim 19, which depends on claim 16, Islam discloses that the non-transitory computer-readable medium further comprising program, code executable by the processor for causing execution to: 
reduce a rank ([0079] lines 3-5, deactive, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactive, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to the initiating control ([0079] lines 9-10, optimize beamforming).

Regarding claim 21, which depends on claim 16, Islam discloses that in the non-transitory computer-readable medium,
the one or more aspect of millimeter wave communication operations comprises communication control ([0078] line 1, configure / re-configure) with respect to the millimeter wave communication and power efficiency mitigation is provided with respect to the millimeter wave communication by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the 

Regarding claim 22, which depends on claim 16, Islam discloses that in the non-transitory computer-readable medium,
the one or more aspect of millimeter wave communication operations comprises user/signal impingement data with respect to the device and a user (Fig. 23; [0060] lines 17-20, position, motion for device and user; [0063] lines 4-9, user, interact, repeat, measurement) and MPE mitigation is provided with respect to the millimeter wave communication by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 6-22, adjust, change, one or more of:, increase / decrease power for MPE) based at least in part on the user/signal impingement data monitored ([0060] lines 17-20, change over time, successive measurements; [0078] lines 1-3, re-configure, during, call, operation).


Regarding claim 23, Islam discloses that an apparatus configured for wireless communication ([0054] lines 6-7, cellular, communication), the apparatus comprising: 
at least one processor ([0039] lines 7-9, processor, CPU); and 
a memory coupled to the at least one processor (Fig.2 items 224, 202), wherein the at least one processor is configured: 
to monitor (Fig. 17 items 1704-1708, measure and determine) one or more aspects (Fig. 17 item 1704, power level) of millimeter wave communication operations associated with a 
to determine if a monitored aspect of the one or more aspects of millimeter wave communication operations meets a control criterion (Fig.17 item 1710); and 
to initiate control to alter at least one of a number of active antenna elements of the plurality of active antenna elements or a particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (Fig. 17 items 1714-1718, identify, deactive, operate, antenna) to provide at least one of thermal, power, or maximum permissible exposure (MPE) mitigation ([0056] lines 4-9, deactive, remove power, portion of antenna element) based at least in part upon the one or more aspects of millimeter wave communication operations determined to meet the control criterion (Fig.17, items 1716-1718 are after items 1710).

Regarding claim 26, which depends on claim 23, Islam discloses that in the apparatus, the at least one processor is further configured: 
to reduce a rank ([0079] lines 3-5, deactive, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactive, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to the initiating control ([0079] lines 9-10, optimize beamforming).

Regarding claim 29, which depends on claim 23, Islam discloses that in the apparatus,


Regarding claim 30, which depends on claim 23, Islam discloses that in the apparatus,
the one or more aspect of millimeter wave communication operations comprises user/signal impingement data with respect to the device and a user (Fig. 23; [0060] lines 17-20, position, motion for device and user; [0063] lines 4-9, user, interact, repeat, measurement) and MPE mitigation is provided with respect to the millimeter wave communication by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 6-22, adjust, change, one or more of:, increase / decrease power for MPE) based at least in part on the user/signal impingement data monitored ([0060] lines 17-20, change over time, successive measurements; [0078] lines 1-3, re-configure, during, call, operation).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, 17-18, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Islam as applied to claims 1, 9, 16, and 23, respectively, above.
Regarding claim 2, which depends on claim 1, Islam discloses that the method further comprising: 
reducing a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactive, turn off, individual, sub-array ) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to the initiating control ([0079] lines 9-10, optimize beamforming, maximize battery life; It is well known that deactiving or turning off antenna will reduce power consumption).

Regarding claim 3, which depends on claim 1, Islam discloses that the method further comprising: 
reducing a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays ([0079] lines 3-5, deactive, turn off, individual, sub-array ) of a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to the initiating control ([0079] lines 9-10, optimize beamforming, maximize battery life; It is well known that deactiving or turning off antenna will reduce power consumption).


Regarding claim 10, which depends on claim 9, Islam discloses that the apparatus further comprising: 
means for reducing a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactive, turn off, individual, sub-array ) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to the initiating control ([0079] lines 9-10, optimize beamforming, maximize battery life; It is well known that deactiving or turning off antenna will reduce power consumption).

Regarding claim 11, which depends on claim 9, Islam discloses that the apparatus further comprising: 
means for reducing a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays ([0079] lines 3-5, deactive, turn off, individual, sub-array ) of a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to the initiating control ([0079] lines 9-10, optimize beamforming, maximize battery life; It is well known that deactiving or turning off antenna will reduce power consumption).


Regarding claim 17, which depends on claim 16, Islam discloses that the non-transitory computer-readable medium further comprising program, code executable by the processor for causing execution to: 


Regarding claim 18, which depends on claim 16, Islam discloses that the non-transitory computer-readable medium further comprising program, code executable by the processor for causing execution to: 
reduce a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays of ([0079] lines 3-5, deactive, turn off, individual, sub-array) a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to the initiating control ([0079] lines 9-10, optimize beamforming, maximize battery life; It is well known that deactiving or turning off antenna will reduce power consumption).


Regarding claim 24, which depends on claim 23, Islam discloses that in the apparatus, the at least one processor is further configured: 
to reduce a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactive, turn off, individual, sub-array) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to the 
 
Regarding claim 25, which depends on claim 23, Islam discloses that in the apparatus, the at least one processor is further configured: 
to reduce a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays ([0079] lines 3-5, deactive, turn off, individual, sub-array) of a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to the initiating control ([0079] lines 9-10, optimize beamforming, maximize battery life; It is well known that deactiving or turning off antenna will reduce power consumption).



Claims 5-6, 13, 20, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Islam as applied to claims 1, 9, 16, and 23, respectively, above, and further in view of Andrews (U.S. Patent No. 2012/0311357, hereafter Andrews).
Regarding claim 5, which depends on claim 1, Islam discloses that in the method, 
by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 1-14, adjust, change, antenna, use fewer or different elements)
However, Islam does not disclose temperature near antenna. In the same field of endeavor, Andrews discloses that 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor the temperatures generated by RF components. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18).

Regarding claim 6, which depends on claim 5, Islam discloses that in the method,
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link ([0078] lines 6-9, 12-14, adjust, element, different, fewer)
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0122] lines 12-15, deactive array; [0123] lines 2-3, alternative, array)
However, Islam does not disclose temperature near antenna and transmission rate change in thermal management control. In the same field of endeavor, Andrews discloses that
a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the millimeter wave communication ([0003] lines 2-4, manage, thermal, levels, control; [0012] thermal manage; [0030] line 10, thermal mitigation), wherein the plurality of thermal mitigation levels 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to adjust the communication transmission based on monitored temperatures generated by RF components. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18). A person of ordinary skill has good reason within his or her technical grasp to adjust the activation of individual antenna elements (or subarray) based on the monitored the temperature values to perform control in different levels.  It is likely the claimed method not of innovation but of ordinary skill.


Regarding claim 13, which depends on claim 9, Islam discloses that in the apparatus,
by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 1-14, adjust, change, antenna, use fewer or different elements);
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link ([0078] lines 6-9, 12-14, adjust, element, different, fewer);
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0122] lines 12-15, deactive array; [0123] lines 2-3, alternative, array);
However, Islam does not disclose temperature near antenna and transmission rate change in thermal management control. In the same field of endeavor, Andrews discloses that

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor the temperatures generated by RF components and adjust the communication transmission accordingly. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18). A person of ordinary skill has good reason within his or her technical grasp to adjust the activation of individual antenna elements (or subarray) based on the monitored the temperature values to perform control in different levels.  It is likely the claimed method not of innovation but of ordinary skill.


Regarding claim 20, which depends on claim 16, Islam discloses that in the non-transitory computer-readable medium,

providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link ([0078] lines 6-9, 12-14, adjust, element, different, fewer);
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0122] lines 12-15, deactive array; [0123] lines 2-3, alternative, array);
However, Islam does not disclose temperature near antenna and transmission rate change in thermal management control. In the same field of endeavor, Andrews discloses that
the one or more aspect of millimeter wave communication operations comprises a temperature of an antenna element feed path component ([0020] lines 15-16, RF power amplifier; [0021] lines 3-4, temperature sensor; [0025] lines 6-11, monitored) and thermal mitigation is provided with respect to the millimeter wave communication ([0030] lines 9-10, thermal manage, thermal mitigation) …… based at least in part on the temperature monitored ([0025] lines 3-4, loading index, measured temperature; [0030] line 8-9, loading index, thermal manage), wherein a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the millimeter wave communication ([0003] lines 2-4, manage, thermal, levels, control; [0012] thermal manage; [0030] line 10, thermal mitigation), wherein the plurality of thermal mitigation levels include ……, and a third level providing fallback from the millimeter wave communication link to an alternative wireless link ([0042] lines 10-12, drop, transmit rate for alternative wireless link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor the 


Regarding claim 27, which depends on claim 23, Islam discloses that in the apparatus, 
by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 1-14, adjust, change, antenna, use fewer or different elements).
However, Islam does not disclose temperature near antenna. In the same field of endeavor, Andrews discloses that 
the one or more aspect of millimeter wave communication operations comprises a temperature of an antenna element feed path component ([0020] lines 15-16, RF power amplifier; [0021] lines 3-4, temperature sensor; [0025] lines 6-11, monitored) and thermal mitigation is provided with respect to the millimeter wave communication ([0030] lines 9-10, thermal manage, thermal mitigation) …… based at least in part on the temperature monitored ([0025] lines 3-4, loading index, measured temperature; [0030] line 8-9, loading index, thermal manage).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor the temperatures generated by RF components. Doing so would provide a thermal management for 

Regarding claim 28, which depends on claim 27, Islam discloses that in the apparatus,
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link ([0078] lines 6-9, 12-14, adjust, element, different, fewer)
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0122] lines 12-15, deactive array; [0123] lines 2-3, alternative, array)
However, Islam does not disclose temperature near antenna and thermal mitigation and transmission rate change in thermal management control. In the same field of endeavor, Andrews discloses that
a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the millimeter wave communication ([0003] lines 2-4, manage, thermal, levels, control; [0012] thermal manage; [0030] line 10, thermal mitigation), wherein the plurality of thermal mitigation levels include ……, and a third level providing fallback from the millimeter wave communication link to an alternative wireless link ([0042] lines 10-12, drop, transmit rate for alternative wireless link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to adjust the communication transmission based on monitored temperatures generated by RF components. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18). A person of ordinary skill has good reason within his or her technical grasp to adjust the activation of 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648